Citation Nr: 1447041	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-04 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder, to include Attention Deficit Disorder (ADD) and posttraumatic stress disorder (PTSD).

2. Entitlement to a higher initial rating in excess of 10 percent for a low back disability. 

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Nancy Lavranchuk, Agent


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in San Diego, California. Due to the Veteran's place of residence, subsequent development was performed at the VA Regional Office in Houston, Texas (RO). 

The Veteran has indicated that he is no longer able to perform regular employment, in part, due to his service-connected low back disability. Thus, although the issue of entitlement to a TDIU has not been addressed previously, the Board finds that it has been reasonably raised by the record. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). The Board has listed the TDIU issue as a separate claim for administrative purposes.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with proper notice regarding the evidence required to substantiate a claim for service connection for PTSD. 

2. Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's psychiatric and low back disabilities. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Ensure the Veteran is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records. 

3. The claims file should be forwarded to an appropriate medical professional, such as a VA psychiatrist. After a review of the appropriate medical literature, the VA medical professional is asked to opine as to whether ADD is a congenital or developmental defect (i.e. a structural or inherent abnormality or condition which is more or less stationary in nature), as opposed to a developmental disease (i.e. a disorder capable of improvement or deterioration) or an acquired psychiatric disorder. 

If the VA medical professional opines that ADD is not a congenital or developmental defect, or if probative evidence is procured as a result of this remand indicating the presence of a post-service psychiatric disorder other than ADD, schedule the Veteran for a VA psychiatric examination, to be performed by an appropriate VA examiner, to determine the nature and etiology of the service-connected psychiatric disability. 

After reviewing the record and examining the Veteran, the examiner should: (a) identify the most appropriate diagnosis for any psychiatric disorder(s) found and (b) it should be indicated whether any disorder(s) found is due to any in-service event or occurrence or otherwise had its onset in service. If a diagnosis of PTSD is deemed appropriate, the examiner should also comment upon the link between the current symptomatology and any verified non-combat related stressor, or a stressor involving fear of hostile military or terrorist activity. 

All findings and conclusions requested should be set forth in a legible report. Supporting rationale must be provided with the requested opinion. If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.

4. Schedule the Veteran for a VA examination, to be performed by an appropriate VA examiner, to determine the current severity of the service-connected low back disability. The claims folder should be furnished to the VA examiner for review and the report compiled by such examiner should indicate whether the claims folder was made available and reviewed. The examiner should note any impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any. 

The VA examiner should also comment as to whether the disability has caused "marked interference with employment" or "frequent periods of hospitalization." 

After reviewing the entirety of the evidence, to include the claims file and any records available through the VA electronic records systems, the VA examiner should also provide an opinion as to whether the Veteran's service-connected low back disability, acting alone or in conjunction with the Veteran's other service-connected disabilities (to include sleep apnea, a generalized tonic closure seizure, bilateral hallux valgus, right eye pterygium, deviated nasal septum, left spematocele, and benign adrenal neoplasm), precludes the Veteran from gaining or maintaining substantially gainful employment.

5. After a review of the evidence, if found to be necessary, the Veteran's claim for entitlement to a higher initial rating for a low back disability and/or a TDIU should be referred to the Director of VA's Compensation and Pension Service for consideration of an extraschedular evaluation.

6. When the development requested has been completed, the claims for service connection for a psychiatric disorder, a higher initial rating for a low back disability, and entitlement to a TDIU should again be reviewed on the basis of the additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).



